     Case 3:16-cv-00237-RCJ-VPC Document 171 Filed 08/30/19 Page 1 of 2


 1   Ellen Jean Winograd, Esq.
     State Bar No. 815
 2   Colton T. Loretz, Esq.
     State Bar. No. 14572
     WOODBURN AND WEDGE
 3   6100 Neil Road, Suite 500
     Reno, Nevada 89511-1149
     (775) 688-3000
 4
     (775) 688-3088 - facsimile
     ewinograd@woodburnandwedge.com
 5   cloretz@woodburnandwedge.com

     Attorneys for Defendant
 6
     WESTERN RANGE ASSOCIATION

 7
                             IN THE UNITED STATES DISTRICT COURT

 8                                   FOR THE DISTRICT OF NEVADA

 9
       ABEL CÁNTARO CASTILLO; ALCIDES                      Case No. 3:16-cv-00237-RCJ-VPC
       INGA RAMOS; RAFAEL DE LA CRUZ                           ORDER GRANTING
       and those similarly situated,                           UNOPPOSED MOTION
10                                                       TO CONTINUE DATE FOR STATUS
                       Plaintiffs,                                   CONFERENCE
       vs.
11
       WESTERN RANGE ASSOCIATION;
12     MELCHOR GRAGIRENA; EL TEJON
       SHEEP COMPANY; MOUNTAIN PLAINS
       AGRICULTURAL SERVICE; and ESTILL
13
       RANCHES, LLC,

14                     Defendants.

15
             UNOPPOSED MOTION TO CONTINUE DATE FOR STATUS CONFERENCE

16            COME NOW Defendants Western Range Association, by and through its attorneys of
     record, Woodburn and Wedge, hereby submits this Unopposed Motion to Continue Date for Status
17
     Conference.
18            Following discussions between counsel wherein scheduling conflicts were addressed, the
     Parties agree between and among themselves that the September 16, 2019 status conference be
19
     continued, subject to this Court’s availability and approval. Plaintiff Counsel and Western Range
20   Association Counsel are both available the following week beginning September 23, 2019 or
     anytime thereafter as scheduled by this Court. Plaintiff Counsel has represented to Western Range
     Case 3:16-cv-00237-RCJ-VPC Document 171 Filed 08/30/19 Page 2 of 2


 1
     Association Counsel that she has no objection to an unopposed motion for this purpose, indicating

 2   that a joint stipulation was inappropriate. See Exh. 1 hereto (email exchange between counsel
     regarding filing an unopposed motion rather a stipulation).
 3
            This is the first request for a continuance of the status conference and is made in good faith
     and not for purposes of delay. Western Range Association Counsel is scheduled to travel to Boise,
 4
     Idaho on September 16, 2019 for depositions, and Plaintiff Counsel can only appear telephonically
 5   if the conference is held on September 16, 2019. As such, Western Range Association respectfully
     submits this Unopposed Motion to Continue Date for Status Conference, requesting that this Court
 6
     enter an Order resetting the status conference to either the following week of September 23, 2019
 7   or anytime thereafter.

 8                                                     Dated: August 30, 2019

                                                       _______________________________
 9
                                                       Ellen Jean Winograd, Esq.
                                                       Colton T. Loretz, Esq.
10                                                     WOODBURN AND WEDGE
                                                       6100 Neil Road, Suite 500
                                                       Reno, Nevada 89511
11
                                                       Attorneys for Defendant
                                                       WESTERN RANGE ASSOCIATION
12
             IT IS SO ORDERED.
     IT IS ORDERED      that the Unopposed Motion to Continue Date for Status Conference
     (ECF No. 171) is GRANTED.
13           DATED thisORDERED
                         _____ day ofthat
                                       ______________,   2019.
      IT IS FURTHER                       the Status Conference     currently set on Monday
      September 16, 2019 is VACATED and RESCHEDULED to 10:00 A.M., Monday,
14    October 21, 2019, in Reno Courtroom 3, before     _______________________________
                                                           Judge Robert C. Jones.
                                                        UNITED STATES DISTRICT JUDGE
       IT IS FURTHER ORDERED the parties shall file a Joint Status Report with the Court
15     on or before Monday, October 7, 2019. The Joint Status Report shall include three (3)
       mutually agreed upon dates by the parties for trial in this matter. It is expressly
16     understood by the parties that the Court will set the trial of this matter on one of the
       agreed-upon dates if possible; if not, the trial will be set at the convenience of the
       Court's calendar.
17     IT IS FURTHER ORDERED that out of state counsel who wish to appear
       telephonically at the Status Conference shall file a request to appear telephonically on
18     or before Monday, October 7, 2019.
        IT IS SO ORDERED this 3rd day of September, 2019.
19


20
     __________________________                        2
     ROBERT C. JONES
